Deluxe Home Bldrs. Corp. v Harleysville Worcester Ins. Co. (2020 NY Slip Op 02157)





Deluxe Home Bldrs. Corp. v Harleysville Worcester Ins. Co.


2020 NY Slip Op 02157


Decided on April 2, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 2, 2020

Gische, J.P., Gesmer, Oing, Moulton, JJ.


11318 656083/16

[*1]Deluxe Home Builders Corp., et al., Plaintiffs-Appellants,
vHarleysville Worcester Insurance Company, Defendant-Respondent.

An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Nancy M. Bannon, J.), entered on or about July 16, 2018,
And said appeal having been withdrawn before argument by counsel for the respective parties; and upon the stipulation of the parties hereto dated March 2, 2020,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: APRIL 2, 2020
CLERK